Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1 U.S. Patent No. 10,499,015 B2, in view of Messinger, . 

16/682,637, Claim 1
US 10,499,015 B2, Claim 1
A system of cameras configured to transmit images through a first network or a second
network, the system comprising:
A system of cameras operable to transmit images between the cameras over a network, the system comprising:
first camera including:
a first camera module including a first sensor and a first camera memory module,
the first sensor configured to capture an image of an environment, the first camera memory
module configured to store the captured image; and
a first camera including
a first camera module including a first sensor for capturing a first image of a first
environment, a first camera processing unit, and a first camera memory module for storing the first captured image, and

mode or a network wake mode, the first RF module connected to the first camera module and configured to communicate over the first network, the first RF module including a first RF
memory module,
a first radio frequency ("RF") module operable in a network sleep mode or a
network wake mode, the first RF module communicatively connected to the first camera module and operable to communicate over the network within a first transmission range, the first RF module including a first RF processing unit and a first RF memory module for receiving and storing the first captured image from the first camera memory module,
wherein, when the first RF module is in the network sleep mode:
the first camera module is programmed to send a first signal to the first RF
module to determine if the first RF module is ready to receive the captured image,
the first RF module is programmed to respond to the first signal with a
second signal indicating that the first RF module is ready to receive the captured image, and
the first camera module is programmed to transfer the captured image to
the first RF module, and

the first RF module is programmed to transmit the captured image through
the first network; and

the first camera processing unit is programmed to send a first signal to the
first RF processing unit to determine if the first RF module is ready to receive the first captured
image,
the first RF processing unit is programmed to respond to the first signal
with a second signal indicating the first RF module is ready to receive the first captured image,
and
the first camera processing unit is programmed to transfer the first

wherein, when the first RF module is in the network wake mode:
the first RF processing unit is programmed to receive an image request
and transmit the first captured image through the network;

a second camera module including a second sensor and a second camera memory
module; and
a second camera including
a second camera module including a second sensor for capturing a second image
of a second environment, a second camera processing unit, and a second camera memory module
for storing the second captured image, and

a second RF module configured to operate in a network sleep mode or a network
wake mode, the second RF module connected to the second camera module and configured to communicate over the first network, the second RF module including a second RF memory module,
a second RF module operable in a network sleep mode or a network wake mode,
the second RF module communicatively connected to the second camera module and operable to communicate over the network within a second transmission range, the second RF module including a second RF processing unit and a second RF memory module,

the second RF module is programmed to:
receive the captured image from the first RF module through the first network,
store the captured image in the second RF memory module, and
transmit the captured image through the second network.
wherein, when the second RF module is in the network wake mode:
the second RF processing unit is programmed to receive the first captured
image from the first RF module over the network, store the first captured image in the second RF
memory module, and transmit an image transmission confirmation to the first RF module after
the first captured image has been transferred to the second camera memory module, and
wherein, when the second RF module is in the network sleep mode:
the second camera processing unit is programmed to send a third signal to
the second RF processing unit to determine if the second RF module is ready to transfer the first
captured image, and
the second RF processing unit is programmed to respond to the third signal with a fourth signal indicating the second RF module is ready to transfer the first captured image and to transfer the first captured image to the second camera memory module.


However, Messinger discloses in an analogous art, in column 12, lines 55-64 actions for a node camera including transmitting a stored image.  Note that gateway 416 may be a node on a larger network, as disclosed in column 10, lines 55-65, such as connecting to the internet, (a second network).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the invention of claim 1 in the ‘015 patent the feature of connecting a network gateway of the short-range camera network to a second larger network, such wide-area network, in order to allow transmission of image data collected on the network 

Regarding claims 2-7, these claims are rejected on the ground of non-statutory double patenting as being unpatentable over claims 2, 4-7, and 9, respectively, of US 10,499,015 B2.

Regarding claims 8-10, 12, 15, and 16 these claims are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US 10,499,015 B2, in further view of Messinger.  Messinger further discloses that the camera network is a short-range camera network.  See column 4, lines 63-67, disclosing, “camera sensors 21, 22, and 23 are positioned within the communication range 16 of gateway 24.  Typically, these sensors will be within a few hundred feet or less of gateway 24, per claims 8 and 12. 
Messinger further discloses a second network to which the first network is connected may be a wide-area network. (Column 10, lines 55-65), per claims 9 and 15.
Lastly, Messinger discloses the wide area network may be a cellular network.  See lines 65-67 in column 10, “CDMA” protocol may be incorporate into gateway, per claims 10 and 16.



Regarding claim 11, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 8 of US 10,499,015 B2.

Regarding claim 13, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 8 of US 10,499,015 B2, in further view of Messinger, which discloses transmitting a second image through a second network; column 12, lines 55-64 actions for a node camera including transmitting a stored image.  Note that gateway 416 may be a node on a larger network, as disclosed in column 10, lines 55-65, such as connecting to the internet, (a second network).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the invention of claim 1 in the ‘015 patent the feature of connecting a network gateway of the short-range camera network to a second larger network, such wide-area network, in order to allow transmission of image data collected on the network.

Regarding claim 14, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 8 of US 10,499,015 B2, in further view of Messinger, which discloses transmitting a second image through a second network; column 12, lines 55-64 actions for a node camera including transmitting a stored image.  Note that gateway 416 may be a node on a larger network, as disclosed in column 10, lines 55-65, such as connecting to the internet, (a second network).

 
Regarding claim 15, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 13 of US 10,499,015 B2.

Regarding claim 16, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 13 of US 10,499,015 B2, in further view of Messinger.  See lines 65-67 in column 10, “CDMA” protocol may be incorporate into gateway, per claims 10 and 16.  The use of a cellular network as the second network would have been obvious to one having ordinary skill in the art before the applicant’s effective filing date, because it was known type of wide ares network, which could have been implemented by one skill in the art with predictable results and a reasonable expectation of success.

Regarding claim 17, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 6 of US 10,499,015 B2, in further view of Messinger, which discloses in step 769 a set of criterion for selecting an optimal path between a sensor and the network gateway, among which criteria is “best route power”, i.e. signal strength.)

Regarding claim 18, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 8 of US 10,499,015 B2.



Regarding claim 20, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over claim 19 of US 10,499,015 B2.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the amended claim limitations.  In particular, the combination of Messinger in view of Pesavento does not disclose:

wherein, when the first RF module is in a network sleep mode:
the first camera processing unit is programmed to send a first signal to the
 first RF processing unit to determine if the first RF module is ready to receive the first captured image,
the first RF processing unit is programmed to respond to the first signal with a second signal indicating the first RF module is ready to receive the first captured image, and

as recited in claim 1, or: 

wherein, when the RF module is in the network sleep mode:
the camera module is programmed to send a first signal to the RF module to determine if the RF module is ready to receive the captured image,
the RF module is programmed to respond to the first signal with a second signal indicating that the RF module is ready to receive the captured image, and
the camera module is programmed to transfer the captured image to the RF module, and

as recited in claim 11.
	While Messinger discloses a communication protocol for a low-power network of cameras, there is no disclosure in Messinger of a separate memory for an RF module, nor of the above steps of performing an image data transfer between camera and RF memories during a network sleep mode.  Pesavento discloses a Direct Memory Access Controller (DMAC) for a computer system that performs data transfers using the DMAC, permitting the CPU to remain in a sleep or low power mode.  However, the examiner finds that the teachings of Pesavento, taken with Messinger’s, do not render the claims obvious, because in Pesavento there is no signaling to confirm that a first memory is ready to receive the data, and no signaling back to the sender to confirm that the first memory is ready to receive.  
	The newly found prior art, US 2015/0160711 A1, “Zhu”, discloses performing a memory transfer between a client having a volatile data storage and a non-volatile data storage, and further discloses sending messages to request hibernation and wake-up between devices, prior to sending data.  However, Zhu discloses performing this data transfer over a network, and performs the data transfer prior to hibernation, in order to allow the volatile memory device to enter hibernation without data loss, because Zhu is concerned with obviating the need for additional memory of a non-volatile type at a client device, and not with power management.  Thus there is no disclosure or suggestion to perform the data transfer between an RF memory and camera memory at a single network node, nor is there any teaching or suggestion to perform the data transfer during a sleep mode of an RF module, per claim 1, because the transfer must take place before sleep mode is initiated, to prevent data loss.  Therefore the disclosure of Zhu, while it suggests sending hibernate and wake-up requests prior to data transfer to and from client device, akin to the messaging of claim 1, does so during a normal operation of the network, rather than during a network sleep mode, and thus does not render obvious the limitations of claim 1.
The amended claim language distinguish the application’s invention over the references that accompanied the previous Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art singly or in combination.
A further search was conducted which failed to yield any prior art. Therefore the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KYLE M LOTFI/              Examiner, Art Unit 2425